DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because elements 802-1, 807-1, 802-2, 801-1, 801-2, 803-1, 803-2, 804-1, 806-1, 809-1, and 805-1 of Fig. 8; and elements p2, p1, 900, 910, 902, 901, 920 of Fig. 9 should be textually descriptive so one can easily understand the functions.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-12 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
1. A magnetic resonance imaging apparatus comprising, 
a measuring part including a transmission part configured to transmit an RF pulse to a subject placed in a static magnetic field, a reception part configured to receive nuclear magnetic resonance signals generated from the subject by a plurality of receiver coils, and a gradient magnetic field generator configured to provide a gradient magnetic field to the static magnetic field, and 
a computer configured to perform computations on the nuclear magnetic resonance signals thus received, wherein, 
the computer comprises, 
an image generator configured to process the nuclear magnetic resonance signals received by the plurality of receiver coils to generate a plurality of separated images not spatially overlapping one another, by using sensitivity information of the plurality of receiver coils, and 
a noise eliminator configured to eliminate noise from each of the separated images, on the basis of a correlation of noise mixed between the separated images.

	As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, paragraphs [0044]-[0073].  

9. A noise elimination method that eliminates noise in an image created by using nuclear magnetic resonance signals measured by a plurality of receiver coils, the method comprising the steps of, 
generating a complex image including spatially overlapping signals, 
separating the spatially overlapping signals by using sensitivity distributions of the plurality of receiver coils, and 
generating a plurality of separated images from the complex image, and 
eliminating noise in each of the separated images, based on a noise correlation between the plurality of separated images.



10. A noise elimination method for eliminating noise in an image created by using nuclear magnetic resonance signals measured by a plurality of receiver coils, the method comprising, 
generating a plurality of separated images not overlapping spatially, by using the nuclear magnetic resonance signals and sensitivity distributions of the plurality of receiver coils, and 
eliminating noise of each of the separated images on the basis of a noise correlation between the plurality of separated images.

As to claim 10 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, paragraphs [0044]-[0073].  

The non-abstract limitations are “a magnetic resonance imaging apparatus”; “a measuring part”; “a reception part”; “a gradient magnetic field generator”; “a plurality of receiver coils”; and “a computer”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because they are basic components of every MRI apparatus and do not make the MRI less generic. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isogawa et al. disclose an MRI apparatus with correction of feature values based on a sensitivity of the receiving coil.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



	/SUSAN S LEE/                                                                                 Primary Examiner, Art Unit 2852                                                                                                                       

sl